Citation Nr: 0806998	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include chronic obstructive pulmonary disease 
(COPD) and residuals of pneumonia.

2.  Entitlement to service connection for residuals of a 
spinal cord injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision the RO, in pertinent 
part, denied entitlement to service connection for a 
respiratory condition and for residuals of a spinal cord 
injury.  A service connection claim for bilateral hearing 
loss also denied in the December 2004 rating action and 
appealed, which was later granted in an April 2006 rating 
action.  

The claim of entitlement to service connection for residuals 
of a spinal cord injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no factual, verifiable or corroborating evidence 
of record supporting the veteran's contentions of exposure to 
asbestos during service. 

2.  There is no competent medical evidence establishing a 
link between service (to include asbestos exposure, if any, 
and pneumonia claimed to have been treated therein) and a 
currently diagnosed pulmonary disorder to include COPD and 
bronchitis.


CONCLUSION OF LAW

A respiratory disorder to include COPD was not incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in May 2004, 
prior to the initial decision on the claims made in December 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection, 
specifically based on the theory of exposure to asbestos.  
Specifically, the 2004 letters stated that the evidence must 
show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The veteran was also requested to provide 
medical evidence which included a diagnosis of a disease 
caused by asbestos.  
In addition, the RO notified the veteran in the 2004 letters 
about the information and evidence that VA will seek to 
provide.  In particular, the letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.  

The letter also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in January 2007.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, the Board concludes 
below that the veteran is not entitled to service connection 
for his claimed disorder.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, although initially thought to be lost, were obtained 
and appear to be complete.  These records were reviewed by 
both the RO and the Board in connection with his claim.  The 
record also contains pertinent and copious post-service 
private and VA medical records and statements.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, subsections (B) and (C) were 
not met.  The service medical records do not show any lung or 
heart problems in service.  There is no independent 
verification of asbestos exposure during service anywhere in 
the veteran's file.  There is no competent evidence on file 
which indicates that the veteran's claimed pulmonary 
disorder, is associated with an established event, injury, or 
disease in service or during the presumptive period.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

For the reasons noted above, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim, and the veteran has 
specifically indicated (in November 2006) that he does not 
have any additional evidence or information to provide in 
support of his claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Factual Background

In May 2004, the veteran filed an original service connection 
claim for a respiratory disorder, indicating that this 
disability began in 1955 and was treated from then until the 
present time.  He stated that he had been exposed to asbestos 
from Navy station steam pipes.  He reported that he had not 
been exposed to radiation, herbicides or Agent Orange during 
service. 

The veteran's DD Form 214 shows that he served with the US 
Navy aboard the US Natechtracen and his MOS was aircraft 
engine mechanic.

Service medical records (SMRs) show that on enlistment 
examination conducted in April 1955, clinical evaluation of 
the lungs, chest and heart were normal and an X-ray film of 
the chest was negative.  The veteran was treated for symptoms 
of cough, sore throat and fever in June 1955, assessed as a 
common cold.  He was also treated for colds in August 1956 
and September 1958.  The April 1959 separation examination 
report indicates that clinical evaluation of the lungs, chest 
and heart were normal and an X-ray film of the chest was 
negative.  

An October 1961 examination conducted for reserve purposes 
shows that clinical evaluation of the lungs, chest and heart 
were normal and an X-ray film of the chest was negative.  

Private medical records from the Sam Hider clinic dated in 
2002 show that the veteran was seen in September with 
complaints of chronic cough since June, diagnosed as 
bronchitis.  Further testing including X-ray films revealed 
findings compatible with impressions of chronic obstructive 
pulmonary disease (COPD) and arteriosclerotic vessel disease 
(ASVD).  



Legal Analysis

The veteran contends that he was treated for pneumonia during 
service in April and/or May 1955.  He maintains that he was 
hospitalized for a week for treatment of pneumonia and since 
then, has experienced lung and chronic respiratory problems 
as a result of pneumonia in service.  As an alternate theory 
of entitlement, when the veteran filed his original service 
connection claim for a respiratory condition in May 2004, he 
indicated that this disability began in 1955 and was treated 
from then until the present time.  He stated that he had been 
exposed to asbestos from Navy station steam pipes. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The RO sent the appellant a letter in May 
2004 requesting details regarding his claimed exposure to 
asbestos and medical evidence that shows a diagnosis of a 
disease caused by asbestos.  The veteran provided no 
additional information pursuant to that request.  

The veteran has generally and only once (original VA 
compensation application of May 2004) maintained that he 
sustained asbestos exposure in service from Navy station 
steam pipes and which he believes caused a respiratory 
condition.  The Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard (or any other type of) 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4- 2000.

As for the veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  While the record does reflect that 
the veteran served with the US Navy aboard the US 
Natechtracen and his MOS was aircraft engine mechanic, the 
record contains positively no corroborative or factual 
evidence that the veteran was exposed to asbestos during 
active duty at any time.  In fact, the first mention of in-
service asbestos exposure was claimed by the veteran more 
than 40 years after his discharge from service and in 
conjunction with filing his VA compensation claim in 2004 
using this theory of entitlement.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Moreover, medical records and 
other documented evidence dated both prior and subsequent to 
2004 do not specifically discuss any reported history of 
inservice asbestos exposure.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than (remote) history as reported by the veteran).  

The veteran's service medical records are devoid of any 
complaints, diagnoses, or treatment for any lung or heart 
conditions, to include COPD.  The veteran maintains that he 
was treated for pneumonia in April and/or May 1955.  There is 
no indication of treatment for or a diagnosis of pneumonia in 
the service medical records.  However, even accepting this 
account as true and credible, there is no indication of any 
recurrence or pneumonia or residuals thereof throughout the 
remainder of the veteran's period of service or at any time 
post-service.  Significantly, the separation examination 
report, dated in April 1959, reflects that clinical 
evaluation of the lungs, chest and heart were normal and an 
X-ray film of the chest was negative.  Accordingly, it is 
clear that COPD, and in fact no abnormality of the lungs, 
chest or heart (other than reported pneumonia which, if it in 
fact occurred, was acute and resolved), was identified or 
diagnosed in service or during the first post service year.

Post-service medical records show that pulmonary disorders 
identified as bronchitis and COPD were diagnosed in 2002, 
more than 40 years after the veteran's discharge from 
service.  However, neither condition has been in ay way 
linked to the veteran's period of service, to include by 
virtue of claimed asbestos exposure or as a residual of 
pneumonia reportedly treated in service.  In this case, no 
probative and/or competent evidence has been presented which 
establishes or even suggests that the veteran's post-service 
claimed pulmonary problems are etiologically related to 
service.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the record here discloses a span of more than 40 
years since the veteran's discharge from service without any 
clinical evidence to support an assertion of a continuity of 
pulmonary symptomatology.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous pulmonary symptomatology since the claimed in-
service pneumonia or reported asbestos exposure, is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in view of 
the lengthy period without evidence of treatment for a 
pulmonary condition, extending from approximately 1959 until 
2001, there is no evidence of a continuity of treatment, and 
this also weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the evidence shows the presence of fairly recently 
diagnosed pulmonary disorders (i.e., bronchitis and COPD), 
such evidence, alone, is insufficient to establish service 
connection.  There must be competent evidence establishing an 
etiological relationship between an injury or disease in 
service and the current disability.  The veteran, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, mere contentions and 
statements of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the currently claimed condition with conditions or 
events which occurred in or are related to service, is not 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to asbestos).  
Further, there is no competent medical evidence that a 
currently claimed pulmonary disorder, to include COPD, is 
related to service.  In deciding whether the claimed benefits 
are warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim and therefore, the 
provisions of § 5107(b) are not applicable.  Accordingly, 
entitlement to service connection for a pulmonary disorder to 
include COPD and residuals of pneumonia, is denied.




ORDER

Entitlement to service connection for a respiratory disorder, 
to include COPD and residuals of pneumonia, is denied.


REMAND

The veteran has a raised a claim of entitlement to service 
connection for residuals of a spinal cord injury.  As will be 
explained herein, it appears that consideration of this claim 
may include the theories of direct service incurrence and 
possibly aggravation of a pre-existing disorder of the spine.

The veteran maintains that he sustained a spinal cord injury 
during service when he fell off the wing of an airplane in 
late 1958 or early 1959.  The service medical records fail to 
document the occurrence of this incident or a back injury, 
nor do they reflect any complaints or treatment related to 
the back throughout the veteran's period of service.  

A brief review of the service medical records reveals that 
mild scoliosis of the spine was noted on the enlistment 
examination report of April 1955 and on the separation 
examination report of April 1959.  Medical statements of 
record indicate that the veteran had been seen by VA since 
late 1960 for chronic back pain and was receiving 
chiropractic care at least as early as 1973.  Current medical 
evidence (VA records dated in 2005) document chronic back 
pain in the upper thoracic area and indicate that X-ray films 
showed wedge deformities with pain in the area of the 
deformity.  

At this point, both the diagnosis and etiology of the 
veteran's currently claimed disorder of the spine is unclear, 
as is its relationship to the veteran's pre-existing 
scoliosis.  The Board acknowledges that, to date, VA has 
neither afforded the veteran an examination nor solicited a 
medical opinion addressing any of the critical inquiries in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In light of the notations of scoliosis 
made in service, his report of ongoing back problems since 
service, and the recent treatment for back problems, the 
Board finds that a VA examination is warranted to clarify the 
diagnosis and etiology of his current back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the spine.  The examiner 
should review the veteran's claims folder, 
noting and summarizing the veteran's 
appellate contentions, pertinent service 
medical records and post-service medical 
records.  A copy of this remand should 
also be made available to the examiner.  
All tests deemed necessary should be 
accomplished, to include taking X-ray 
films.  

The examiner should provide a diagnosis 
for the back disability and opine as to 
whether it is at least as likely as not 
that such disorder was incurred in or 
aggravated by the veteran's period of 
active service.  In this regard, the 
examiner should indicate if the currently 
manifested back disability is in any way 
related to scoliosis noted on the 
veteran's enlistment and separation 
examination reports, or represents an 
injury/disability which is entirely 
unrelated to scoliosis.  

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The rationale for any 
conclusion reached must be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


